RECOMMENDED FOR FULL-TEXT PUBLICATION
                                    Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                             File Name: 17a0246p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                         ┐
                                           Plaintiff-Appellee,     │
                                                                   │
                                                                    >        No. 15-6122
          v.                                                       │
                                                                   │
                                                                   │
 RAY GIBSON,                                                       │
                                       Defendant-Appellant.        │
                                                                   ┘

                              Appeal from the United States District Court
                             for the Eastern District of Kentucky at London.
                         No. 6:14-cr-00025-1—Amul R. Thapar, District Judge.

                                          Argued: October 11, 2017

                                   Decided and Filed: October 31, 2017

             Before: COLE, Chief Judge; BATCHELDER, DAUGHTREY, MOORE,
            CLAY, GIBBONS, ROGERS, SUTTON, COOK, McKEAGUE, GRIFFIN,
           KETHLEDGE, WHITE, STRANCH, DONALD, and BUSH, Circuit Judges.*
                                    _________________

                                                  COUNSEL

ARGUED EN BANC: Dennis C. Belli, Columbus, Ohio, for Appellant. Finnuala K. Tessier,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee. ON
SUPPLEMENTAL BRIEF: Dennis C. Belli, Columbus, Ohio, for Appellant. Finnuala K.
Tessier, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., Charles P.
Wisdom, Jr., John Patrick Grant, UNITED STATES ATTORNEY’S OFFICE, Lexington,
Kentucky, for Appellee.




      *
          Judge Amul R. Thapar recused himself from participation in this ruling.
 No. 15-6122                         United States v. Gibson                           Page 2


                                      _________________

                                            ORDER
                                      _________________

       This case was heard by the en banc court on October 11, 2017. The en banc court is
evenly divided; therefore, the sentence imposed by the district court is AFFIRMED. See Sch.
Dist. of City of Pontiac v. Sec’y of U.S. Dep’t of Educ., 584 F.3d 253, 256 (6th Cir. 2009) (en
banc); Stupak-Thrall v. United States, 89 F.3d 1269, 1269 (6th Cir. 1996) (en banc).

       IT IS SO ORDERED.

                                            ENTERED BY ORDER OF THE COURT




                                            Deborah S. Hunt, Clerk